Per Curiam:
The first assignment of error does not conform to the Rules of Court.
*63The second alleges that the court below erred in not sustaining the claim of appellants. As both the auditor and the court rejected this claim for what appear to be sufficient reasons, we do not think it necessary to discuss it at length. It is sufficient to say that the appellants loaned their notes to the iron company, in connection with one Henry H. Maurer, to the extent of 116,000, taking as collateral therefor a mortgage for a like amount. These notes were renewed from time to time. It does not appear that appellants have been obliged to pay them, or any portion thereof. The claim is not upon the notes, or fot any moneys advanced to the company, but is for compensation for the use of their names or credit. The claim is certainly a novel one; and, while we do not say there might not be a valid contract for compensation for the use of a man’s name or his credit, the learned judge below was of opinion that appellants’ claim failed upon the proofs. In this we think he was right.
The decree is affirmed and the appeal dismissed, at the costs of the appellants.